 


114 HR 2938 IH: National Design Services Act of 2015
U.S. House of Representatives
2015-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2938 
IN THE HOUSE OF REPRESENTATIVES 
 
June 25, 2015 
Mr. Perlmutter (for himself, Mr. Ross, Ms. Moore, Mr. Sires, Mr. Ashford, and Mr. Nolan) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To amend the Housing and Community Development Act of 1974 to authorize the Secretary of Housing and Urban Development to carry out a loan repayment program for certain architects, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the National Design Services Act of 2015. 2.Architect loan repayment programTitle I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.) is amended by adding at the end the following new section:

5322.Architect loan repayment program
(a)AuthorizationThe Secretary may establish and carry out a loan repayment program for eligible architects (in this section referred to as the loan repayment program) who provide eligible design services on behalf of a Community Design Center. (b)ContractTo be eligible to participate in the loan repayment program, an eligible architect shall enter into a written contract with the Secretary that contains—
(1)an agreement under which— (A)the eligible architect agrees to provide eligible design services on behalf of a Community Design Center for a period of not shorter than 1 year; and
(B)the Secretary agrees to make payments on the principal and interest of qualifying educational loans of the eligible architect in an amount to be determined by the Secretary for the period of time the eligible architect provides such eligible design services; (2)a provision that any financial obligation of the United States arising out of a contract entered into under this subsection and any obligation of the eligible architect which is conditioned thereon, is contingent upon funds being appropriated for the loan repayment program under this section; and
(3)a statement of the damages to which the United States is entitled under subsection (f) if the eligible architect breaches the contract. (c)Eligible design servicesThe term eligible design services means research or design services as follows:
(1)The design, including the preparation of construction documents, of housing facilities, schools, health clinics, libraries, community centers, and other public facilities (except for buildings used for the general conduct of government). (2)The development of comprehensive long-range community development plans.
(3)The development of plans for neighborhoods that are appropriate for rehabilitation or conservation activities, including neighborhoods that are blighted, deteriorated, or deteriorating. (4)The preservation or rehabilitation of historic sites.
(5)The design, including the preparation of construction documents, of building retrofits for energy and water efficiency and conservation improvements. (6)Assessment of the safety of structures that are in disrepair or have been damaged as the result of natural or manmade disasters.
(7)The design of improvements that remove architectural barriers which restrict the mobility of elderly individuals and individuals with disabilities. (8)Plans for the redevelopment of traditional main streets and business districts.
(9)Other activities as the Secretary may determine. (d)ApplicationThe Secretary shall provide for an eligible architect to submit an application to participate in the loan repayment program to the Secretary at such time, in such manner, and containing such information as the Secretary may require which shall include—
(1)proof of employment by a Community Design Center for a period of not less than 1 year; (2)a statement of the amount of compensation the eligible architect will receive from the Community Design Center; and
(3)a contract entered into pursuant to subsection (b). (e)SelectionThe Secretary shall select, from applications submitted under subsection (d), eligible architects to participate in the loan repayment program.
(f)Administration
(1)Contracting authorityThe Secretary may enter into a contract with another Federal agency to assist in the administration of this program. (2)Breach (A)In generalA contract described in subsection (b) shall provide remedies for any breach of such contract by an eligible architect, including repayment or partial repayment of financial assistance received with interest.
(B)Amounts recoveredFunds recovered under this paragraph shall be credited to the account available to carry out this section and shall remain available until expended. (C)WaiverThe Secretary may grant a waiver of any repayment obligation for breach of contract in the event of extreme hardship or extreme need, as determined by the Secretary.
(3)AmountThe Secretary shall develop regulations to determine the amount of loan repayment for 1 year of service by an eligible architect. In making the determination, the Secretary shall maximize the number of contracts that can be provided under the program from the amounts appropriated for such contracts. (4)Qualifying educational loansLoan repayments provided under this section may consist of payments on behalf of eligible architects of the principal and interest on government and commercial loans received by the eligible architect for attendance at an accredited masters program in architecture, which loans were made for—
(A)tuition expenses; (B)all other reasonable educational expenses, including fees, books, technology, and studio expenses incurred by the eligible architect; or
(C)reasonable living expenses as determined by the Secretary. (5)Repayment scheduleThe Secretary may contract with an eligible architect’s loan provider for the payment to the loan provider, on behalf of the eligible architect, of the amount of a loan repayment described in paragraph (3).
(g)ConstructionNothing in this section shall be construed to allow a Community Design Center to prepare building plans or construction documents that do not comply with applicable State and local laws and regulations related to building codes and permits. (h)DefinitionsIn this section the following definitions shall apply:
(1)Community design centerThe term Community Design Center means a non-profit organization operated and managed by a licensed architect that conducts research and provides eligible design services for community development projects. (2)Eligible architectThe term eligible architect means an individual who—
(A)has completed an accredited masters program in architecture; or (B)is an intern architect who has completed an accredited masters program in architecture and is enrolled in the Intern Development Program of the National Council of Architectural Registration Boards.
(3)StateThe term State means each of the several States, the District of Columbia, and any territory or possession of the United States. (i)Authorization of appropriationsThere are authorized to be appropriated for carrying out this section such sums as may be necessary, to remain available until expended.. 
 
